Citation Nr: 0331672	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  00-18 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUES

1.  Entitlement to service connection for a fungal infection 
of the hands.  

2.  Entitlement to service connection for a fungal infection 
of the feet.  



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

On December 11, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Arrange with the appropriate VA 
medical facility for the veteran to be 
afforded a dermatological examination to 
determine the etiology and/or approximate 
onset date for any fungal infection of 
the hands or feet that may be present (to 
include a recurrent fungal infection of 
the hands and/or feet that is in 
temporary remission).  Send the claims 
folder to the examiner for review.  

The examiner should note that, while the 
veteran was afforded a VA skin 
examination in December 2001, pursuant to 
a Board remand, the evaluation was 
incomplete.  Specifically, although the 
examiner noted that the veteran had no 
current complaints relating to a fungal 
infection of the feet, there is no 
indication in the examination report that 
the feet were examined at that time.  
Also, in stating that the diagnoses were 
"not very consequential" and "whether 
service connected or not, are not of the 
degree to be compensable", the clinician 
did not answer the question that was 
presented; the issue is whether there is 
a causal link to service; the degree of 
disability is a separate issue that would 
be addressed by the RO in the event that 
service connection was granted by the 
Board.  The examiner did provide an 
addendum shortly thereafter, which stated 
that the problems with the veteran's 
hands were likely present during service, 
which allowed for the Board to grant 
service connection for hyperhidrosis and 
dyshidrosis of the hands, but, for the 
aforementioned reasons, the examination 
report and addendum remain incomplete.  
The United States Court of Appeals for 
Veterans Claims (Court) has held that a 
remand by the Board confers on a 
claimant, as a matter of law, the right 
to compliance with the remand order, and 
that the Secretary of Veterans Affairs 
has a concomitant duty to ensure 
compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Court also held that the 
Board errs in failing to ensure 
compliance with remand orders of the 
Board or the Court.  Id.  Given the 
previous remand instructions, the Board 
must request a more complete examination.  

To assist the Board in its adjudication 
of this case, the examiner should note 
all pertinent clinical findings and state 
explicitly whether the veteran has a 
fungal infection of the hands or feet (to 
include a recurrent infection in 
temporary remission).

If a fungal infection of the hands and/or 
feet is present, or if the veteran has a 
recurrent fungal infection of the hands 
and/or feet that is in temporary 
remission, the examiner must opine 
whether it is at least as likely as not 
(50 percent or more probability) that the 
fungal infection of the hands and/or feet 
began during service or is causally 
linked to some incident of service.  
Also, if a fungal infection of the hands 
is present (to include a recurrent 
infection in temporary remission), the 
examiner should opine whether it is at 
least as likely as not (50 percent or 
more probability) that it was caused or 
aggravated by the veteran's service-
connected hyperhidrosis and dyshidrosis 
of the hands.  (The Board recently 
granted service connection for 
hyperhidrosis and dyshidrosis of the 
hands based on an April 2002 addendum to 
the December 2001 VA skin examination.).   

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




